Exhibit 10.17
ARKANSAS BEST CORPORATION
SUPPLEMENTAL BENEFIT PLAN
Amended and Restated Effective as of August 1, 2009

 

 



--------------------------------------------------------------------------------



 



ARKANSAS BEST CORPORATION
SUPPLEMENTAL BENEFIT PLAN
TABLE OF CONTENTS

              Page  
 
       
Article I. Establishment and Purpose
    1  
1.1 Establishment
    1  
1.2 Purpose
    1            
Article II. Definitions and Construction
    1  
2.1 Definitions
    1  
(a) “ABC Category I Participant”
    1  
(b) “ABF Category I Participant”
    1  
(c) “Act”
    2  
(d) “Administrator”
    2  
(e) “Alternative Earnings Rate”
    2  
(f) “Basic Benefit”
    2  
(g) “Benefit”
    2  
(h) “Beneficiary”
    2  
(i) “Board of Directors”
    2  
(j) “Business Day”
    2  
(k) “Category I Participant”
    2  
(l) “Category II Participant”
    2  
(m) “Change in Control”
    3  
(n) “Code”
    4  
(o) “Company”
    4  
(p) “Current Qualified Plan”
    4  
(q) “Deferral Account”
    5  
(r) “Deferral Election”
    5  
(s) “Deferred Benefit”
    5  
(t) “Deferred Participant”
    5  
(u) “Deferred Payment(s)”
    5  
(v) “Deferred Payment Date”
    5  
(w) “Disability”
    5  
(x) “Earnings”
    5  
(y) “Election Form”
    5  
(z) “Eligible Deferral Participant”
    5  
(aa) “Final Election Date”
    6  
(bb) “Installment Payment”
    6  
(cc) “Investment Election”
    6  
(dd) “Lump Sum”
    6  
(ee) “Money Market Fund”
    6  
(ff) “Participant”
    6  
(gg) “Participating Company”
    6  
(hh) “Plan”
    6  
(ii) “Plan Year”
    6  
(jj) “Post-2004 Deferrals”
    6  
(kk) “Pre-2005 Deferrals”
    6  

 

ii



--------------------------------------------------------------------------------



 



              Page            
(ll) “Qualified Plan”
    7  
(mm) “Rules of General Application”
    7  
(nn) “Separates” or “Separation”
    7  
(oo) “Special Restored Compensation”
    7  
(pp) “Specified Employee”
    7  
(qq) “Statutory Limitations”
    7  
(rr) “Third-Party Recordkeeper”
    7  
(ss) “VSP”
    7  
2.2 Gender and Number
    8  
2.3 Severability
    8  
2.4 Applicable Law
    8  
2.5 Plan Not an Employment Contract
    8            
Article III. Participation
    8  
3.1 Participation
    8            
Article IV. Benefit and Payment
    8  
4.1 Benefit
    8  
4.2 Payment
    10  
4.3 Funding
    10  
4.4 Tax Withholding
    11  
4.5 Benefits are Not Compensation
    11  
4.6 Nontransferability
    11            
Article V. Deferrals And Investments
    11  
5.1 Elections
    11  
5.2 Establishment of Deferral Account
    12  
5.3 Earnings Added to Deferral Accounts
    12  
5.4 Investment Direction
    12  
5.5 No Guaranty of Deferral
    13  
5.6 Statements
    13            
Article VI. Distributions to Deferred Participants
    13  
6.1 Form of Deferred Payments
    13  
6.2 Installment Payments
    13  
6.3 Change in Control
    14  
6.4 Hardship Distribution
    14  
6.5 Accelerated Withdrawal
    15            
Article VII. Administration
    15  
7.1 Administration
    15  
7.2 Finality of Determination
    15  
7.3 Expenses
    15  
7.4 Indemnification and Exculpation
    15            
Article VIII. Merger, Amendment, and Termination
    15  
8.1 Merger, Consolidation
    15  
8.2 Claims Procedure
    16  
8.3 Securities Laws
    17  
8.4 Amendment and Termination
    17            
Article IX Adoption of Plan
    17  
 
       

 

iii



--------------------------------------------------------------------------------



 



ARKANSAS BEST CORPORATION
SUPPLEMENTAL BENEFIT PLAN
AMENDED AND RESTATED EFFECTIVE AUGUST 1, 2009
Article I. Establishment and Purpose
1.1 Establishment. Arkansas Best Corporation established the Arkansas Best
Corporation Supplemental Benefit Plan (the “Plan”) effective as of January 1,
1988 (the “Effective Date”), and hereby amends and restates it (except as
otherwise herein provided) as of August 1, 2009.
Effective at 11:59 p.m. (CST) on July 31, 2009, ABF Freight System, Inc. (“ABF”)
became a Participating Company in the Plan and there are no participants
remaining in the ABF Freight System, Inc. Supplemental Benefit Plan (the “ABF
Plan”). As of August 1, 2009, ABF ceased to have any obligation to the
individuals who become Participants in the Plan as of that date.
1.2 Purpose. The purpose of this Plan is to provide (i) a restoration of
benefits of Category I Participants which were lost under the Qualified Plan
(x) because of amendments which were adopted, and Statutory Limitations imposed,
subsequent to 1985, and (y) by reason of voluntary contributions to the VSP; and
(ii) a restoration of benefits of Category II Participants which were lost under
the Current Qualified Plan solely by reason of voluntary contributions to the
VSP.
The purpose of this amendment and restatement of the Plan is to add ABF Freight
System, Inc. as a Participating Company in the Plan.
Notwithstanding anything herein to the contrary, (i) the Plan shall be closed to
new Participants from and after December 16, 2005; (ii) benefits payable to
existing Category II Participants shall only take into account amounts deferred
under the VSP (as defined below) on or before December 31, 2006; (iii) the
Benefits payable hereunder shall be subject to the maximum caps set forth in
Exhibit B hereto; and (iv) effective August 1, 2009 ABF Freight System, Inc.
shall be a Participating Company in the Plan.
Article II. Definitions and Construction
2.1 Definitions. Whenever used in the Plan, the following terms shall have the
meanings set forth below unless the context otherwise requires, and when the
defined meaning is intended, the term is capitalized.
(a) “ABC Category I Participant” shall mean each employee of the Company who is
listed on Exhibit A.
(b) “ABF Category I Participant” shall mean each employee of ABF Freight System,
Inc. (“ABF”) who is listed on Exhibit A.

 

1



--------------------------------------------------------------------------------



 



(c) “Act” shall mean the American Jobs Creation Act of 2004, as it may be
amended, and any guidance issued thereunder by the Internal Revenue Service and
the Department of the Treasury.
(d) “Administrator” shall mean the Company, or a person(s) appointed by the
Company, and without limitation the Administrator shall be primarily responsible
for the administration of the Deferral Accounts and matters relating thereto.
(e) “Alternative Earnings Rate” shall mean the Earnings of the Money Market Fund
for the period of reference.
(f) “Basic Benefit” shall mean the amount determined under Section 4.1 at the
time of reference.
(g) “Benefit” shall mean the Basic Benefit and the Deferred Benefit,
collectively; provided, further, that where it is necessary or appropriate to
distinguish between those two classes of Benefits, reference shall be made to
the specific class. However, notwithstanding anything to the contrary herein, a
Participant’s combined Basic Benefit and Deferred Benefit shall in no event ever
exceed the maximum Benefit for such Participant’s employment classification as
specified in Exhibit B hereto.
(h) “Beneficiary” means the person or persons designated by the Participant
pursuant to Section 4.2 hereof; provided, further, and without limitation, that
references herein to Participant shall be deemed to be references to Beneficiary
after the death of the Participant and before all Benefits are paid to the
Beneficiary, except that the Beneficiary shall have no right to deferral, and
instead will receive a lump sum distribution of all Benefits hereunder as soon
as administratively feasible (not to exceed sixty (60) days) subsequent to the
death of the Participant.
(i) “Board of Directors” means the board of directors of the Company.
(j) “Business Day” shall mean a day on which the New York Stock Exchange is
operating.
(k) “Category I Participant” means collectively ABC Category I Participant and
ABF Category I Participant provided, further, that where it is necessary or
appropriate to distinguish between the two, reference shall be made to the
specific category name. Notwithstanding anything herein to the contrary, only
those individuals who were Category I Participants as of December 16, 2005 shall
be eligible to participate in the Plan as a Category I Participant.
(l) “Category II Participant” shall mean each employee of the Company or ABF who
is eligible to participate in the VSP, but who is not a Category I Participant;
provided, further, that if a Category II Participant becomes a Category I
Participant on or before December 16, 2005, his Benefits hereunder shall be
calculated as though he had been a Category I Participant from his most recent
date of hire by the Company. However, any benefits earned by a Category II
Participant prior to such Category II Participant’s conversion to a Category I
Participant shall remain 100% vested and will not be subject to the vesting
schedule described in Section 4.1(c) of the Plan. Notwithstanding anything
herein to the contrary, only those individuals who were Category II Participants
as of December 16, 2005 shall be eligible to participate in this Plan as a
Category II Participant.

 

2



--------------------------------------------------------------------------------



 



(m) “Change in Control” as related to Post-2004 Deferrals shall mean the
earliest date on which any of the following events shall occur:
(i) the approval by shareholders of the Company of a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
that would result in voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the company or such surviving entity outstanding immediately after such merger
or consolidation;
(ii) the approval by shareholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;
(iii) any “person” (as such is defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or
(iv) the replacement of a majority of the Board of Directors during a 12-month
period by directors whose appointment or election is not endorsed by a majority
of the directors before the date of the appointment or election.
“Change in Control” as related to Pre-2005 Deferrals shall mean the earliest
date on which any of the following events shall occur:
(1) there shall be consummated any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which the Company’s common stock would be converted into cash, securities, or
other property, or any lease, exchange or other transfer (excluding transfer by
way of pledge or hypothecation), in one transaction or a series of related
transactions, of all, or substantially all, of the assets of the Company, other
than any such consolidation, merger, lease, exchange or transfer in which the
Company, or any of its affiliates, or the holders of the Company’s common stock
immediately prior to any such actions have at least a fifty-one percent (51%)
ownership of the surviving corporation after the consolidation or merger of the
entity to which such assets are transferred, leased, exchanged or otherwise
transferred.

 

3



--------------------------------------------------------------------------------



 



(2) the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.
(3) any “person” (as such is defined in Section 3(a)(9) or Section 13(d)(3)
under the Securities Exchange Act of 1934 [the “1934 Act”]) or any “group” (as
such term is used in Rule 13d-5 promulgated under the 1934 Act) other than the
Company or any successor of the Company or any subsidiary of the Company or any
employee benefit plan of the Company or any subsidiary (including such plan’s
trustee), becomes a beneficial owner for purposes of Rule 13d-3 promulgated
under the 1934 Act, directly or indirectly, of securities of the Company
represented thirty-five percent (35%) or more of the Company’s then outstanding
securities having the right to vote in the election of directors.
(4) if at any time the Continuing Directors then serving on the Board of
Directors cease for any reason to constitute at least a majority thereof.
“Continuing Director” shall mean a Director of the Company who either (A) is a
Director of the Company on the date hereof, or (B) whose initial appointment or
initial nomination for election or election by the Company’s shareholders was
approved by a majority of the Continuing Directors (including any successors
elected pursuant to this Subsection (iv) then on the Company Board of Directors.
(5) any person or group (as defined in Subsection (iii) above) commences a
tender offer or exchange offer for all or less than all of the share of the
Company’s issued and outstanding common stock that would result in, upon the
consummation of such offer, the person or group, together with all of its or
their affiliates, beneficially owning 25% or more of the Company’s common stock,
and which offer does not include a binding written commitment by the offeror to
purchase any shares that are not tendered or exchanged for the same cash
consideration (or in the event of any exchange offer, the cash equivalent of the
fair market value of the securities or their property offered in the exchange,
as determined by the Company’s Board of Directors in its sole discretion) within
90 days following the consummation of the tender or exchange offer; provided,
however, that if the tender offer or exchange offer that would have otherwise
resulted in a Change in Control is canceled, terminated, withdrawn or otherwise
not consummated, such offer shall be deemed never to have been made and no
Change in Control shall be deemed to have occurred.
(n) “Code” shall mean the Internal Revenue Code of 1986, as amended.
(o) “Company” means Arkansas Best Corporation
(p) “Current Qualified Plan” shall mean the Qualified Plan as amended and/or
restated, and in effect, at each date of reference.

 

4



--------------------------------------------------------------------------------



 



(q) “Deferral Account” shall mean the account to which each Eligible Deferral
Participant’s Basic Benefit is added as a result of such Eligible Deferral
Participant’s Deferral Election.
(r) “Deferral Election” shall mean the Election Form filed by an Eligible
Deferral Participant to defer the payment of some or all of his Basic Benefit to
a specified Deferred Payment Date(s).
(s) “Deferred Benefit” shall mean the amount added to a Deferred Participant’s
Deferral Account at each time of reference.
(t) “Deferred Participant” shall mean an Eligible Deferral Participant who has
filed a timely Deferral Election form, and has not been paid all of his Deferred
Benefit at the time of reference; provided, further, without limitation, that a
Deferred Participant shall also be either a Category I Participant or a Category
II Participant.
(u) “Deferred Payment(s)” shall mean payment(s) of a Deferred Participant’s
Deferred Benefit in the form selected by the Deferred Participant.
(v) “Deferred Payment Date” shall mean, with respect to each Deferred
Participant, the date as of which his Deferred Payment of reference is made.
(w) “Disability” shall be deemed to occur if (a) the Administrator determines
that the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (b) the Participant is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering the employees of the
Company.
(x) “Earnings” shall mean the amounts notationally added or deducted from a
Deferred Participant’s Deferral Account (including, without limitation,
unrealized appreciation or depreciation) based on his Measurement Preferences as
determined by the Administrator under Rules of General Application.
(y) “Election Form” shall mean, collectively, a Deferral Election form, and an
Investment Election form; provided, further, that where it is necessary or
appropriate to distinguish between those two types of forms, reference shall be
made to the specific form.
(z) “Eligible Deferral Participant” shall mean each Participant (i) who
Separates after age 55 and who, at such date of Separation, has completed 10 or
more “Years of Vesting Service” as defined in the Qualified Plan, (ii) whose
Separation is not by reason of death, and (iii) whose Basic Benefit exceeds
$5,000.

 

5



--------------------------------------------------------------------------------



 



(aa) “Final Election Date” shall mean, subject to Section 5.1, (i) in the case
of the deferral of an Eligible Deferral Participant’s Basic Benefit, the later
of (x) January 15, 2000, and (y) the 365th day prior to such Eligible Deferral
Participant’s date of Separation; provided, further, that where a Participant
suffers an involuntary Separation, as determined by the Administrator in its
sole discretion, the final filing date shall be the date described in (y) above
if a Deferral Election form is filed on that date, and otherwise shall be the
first date thereafter (but prior to Separation) on which a Deferral Election
form is filed, and (ii) in the case of a Deferred Participant with respect to
any Deferred Payment(s), the 365th day prior to the Deferred Payment Date of
such Deferred Payment(s), in either case, provided that payments do not commence
prior to 12 months after the date the Deferral Election form is filed.
(bb) “Installment Payment” shall mean an annual distribution, in cash, of a
Deferred Participant’s Deferred Benefit over a period of years as provided for
in Sections 6.1 and 6.2.
(cc) “Investment Election” shall mean the Election Form filed by a Deferred
Participant on which he selects his or her Measurement Preferences, as described
in Section 5.4.
(dd) “Lump Sum” shall mean a single distribution, in cash, of a Participant’s
Basic Benefit, or Deferred Benefit, or both.
(ee) “Money Market Fund” shall mean the fund which is a Measurement Preference,
which is composed primarily of debt instruments, and which the Administrator
determines to have the least risk to principal of all of the Measurement
Preferences.
(ff) “Participant” means, individually and collectively, a Category I
Participant and a Category II Participant; provided, further, that where it is
necessary or appropriate to distinguish between those two classes of
Participant, reference shall be made to the specific class.
(gg) “Participating Company” shall mean the Company or any subsidiary of the
Company which adopts the Plan pursuant to Article IX of the Plan.
(hh) “Plan” means this Arkansas Best Corporation Supplemental Benefit Plan, as
amended from time to time.
(ii) “Plan Year” means the 12-month period beginning January 1 and ending
December 31.
(jj) “Post-2004 Deferrals” shall mean that portion of each Participant’s Basic
Benefit that is not Pre-2005 Deferrals, including any such amounts that are
deferred under Article V of the Plan and any Earnings thereon.
(kk) “Pre-2005 Deferrals” shall mean that portion of each Participant’s Basic
Benefit that was both “earned and vested” (within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”)) as of December 31,
2004 (calculated in accordance with Section 409A of the Code and any Treasury
Regulations promulgated thereunder), including any such amounts that are
deferred under Article V of the Plan and any Earnings thereon.

 

6



--------------------------------------------------------------------------------



 



(ll) “Qualified Plan” for ABC Category I Participants means the Arkansas Best
Corporation Retirement Plan (a/k/a Arkansas Best Corporation Pension Plan) as
amended and restated effective January 1, 1985, and as amended from time to time
to the extent such amendments increase benefits and for ABF Category I
Participants means the ABF Freight System, Inc. Retirement Plan (a/k/a ABF
Freight System, Inc Pension Plan) as amended and restated effective January 1,
1985, and as amended from time to time to the extent such amendments increase
benefits.
(mm) “Rules of General Application” shall mean those rules promulgated by the
Administrator, in its sole discretion, from time to time with respect to the
matter of reference, but which will be applied in a similar manner to
Participants similarly situated.
(nn) “Separates” or “Separation” or similar shall mean a Participant’s
termination of employment with the Company or any affiliate of the Company for
any reason (excluding death or Disability); provided that, with respect to
Post-2004 Deferrals, such terms shall have such meaning as provided under the
Act.
(oo) “Special Restored Compensation” shall mean, the amount, if any, of the
compensation of a Category II Participant (i) which is deferred in accordance
with the terms of the VSP on or before December 31, 2006, and (ii) which, if not
for such deferral, would have increased such Category II Participant’s Average
Monthly Compensation as defined in the Current Qualified Plan at the time of
reference. Compensation deferred in accordance with the VSP on or after
January 1, 2007 shall not be taken into account in determining a Category II
Participant’s Benefit.
(pp) “Specified Employee” shall mean a “specified employee” of the Company as
defined in the Act.
(qq) “Statutory Limitations” shall mean (i) the coverage and benefit
requirements the Qualified Plan must satisfy in order to comply with the
nondiscrimination requirements of the Code, and (ii) the compensation and
benefits limitations which are imposed on the Qualified Plan under
Section 401(a)(17) and Section 415 of the Code, and the regulations promulgated
thereunder.
(rr) “Third-Party Recordkeeper” shall mean the person or entity selected by the
Administrator to maintain the records necessary to the administration of the
Investment Elections.
(ss) “VSP” shall mean the Arkansas Best Corporation Voluntary Savings Plan, as
now or hereafter in effect.

 

7



--------------------------------------------------------------------------------



 



2.2 Gender and Number. Except when otherwise indicated by the context, any
masculine terminology when used in the Plan shall also include the feminine
gender and the neuter gender, and the definition of any term in the singular
shall also include the plural.
2.3 Severability. In the event any provision of the Plan shall be held invalid
or illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted, and the Company shall
have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity by amendment as provided in the Plan.
2.4 Applicable Law. This Plan shall be governed and construed in accordance with
the laws of the State of Arkansas.
2.5 Plan Not an Employment Contract. This Plan is not an employment contract. It
does not give to any person the right to be continued in employment, and all
employees remain subject to change of salary, transfer, change of job,
discipline, layoff, discharge, or any other change of employment status.
Article III. Participation
3.1 Participation. Participation in this Plan shall be limited to those persons
who are Participants on December 16, 2005.
Article IV. Benefit and Payment
4.1 Benefit.
(a) Benefits of Category I Participants. The Basic Benefits payable to a
Category I Participant under this Plan shall be equal to the actuarial
equivalent of the excess, if any, of (i) the benefits which would be payable to
the Category I Participant under the Qualified Plan if the provisions of the
Qualified Plan were administered (x) without regard to the maximum benefit
limitations of Section 415 of the Code, and (y) without regard to the limitation
imposed by Section 401(a)(17) of the Code, over (ii) the benefits which are
actually payable to such person under the Current Qualified Plan, with the
benefits in both (i) and (ii) being computed as of the date the Category I
Participant Separates, but in no event, when combined with the Participant’s
Deferred Benefit, more than the maximum amount specified in Exhibit B hereto for
such Participant’s employment classification.
Without limitation, the amount described in “(i)” shall be determined as if the
Qualified Plan’s definition of Compensation were amended by (iii) deleting all
direct or indirect references to the provisions of Section 401(a)(17) of the
Code, and (iv) adding thereto a provision which would cause the Qualified Plan’s
definition of Compensation to include all amounts which a Category I Participant
shall contribute to the VSP as a Compensation Deferral Contribution (as defined
in the VSP).

 

8



--------------------------------------------------------------------------------



 



Basic Benefits payable under this Plan shall be computed in accordance with the
foregoing and with the objective that, subject to the maximum Benefit caps
specified in Exhibit B hereto, the Category I Participant should receive under
this Plan and the Current Qualified Plan that total amount which would have been
payable to the Category I Participant solely under the Qualified Plan had
Section 415 and Section 401(a)(17) of the Code not been applicable thereto, and
had he not elected to make Compensation Deferral Contribution(s) as defined in
the VSP; provided, however, that it is not intended that there be any service or
compensation credited under more than one supplemental benefit plan and no
Category I Participant shall receive Basic Benefits from this Plan with respect
to service and compensation to the extent, as determined by the Administrator in
its sole discretion, he receives benefits with respect thereto under the ABF
Freight System, Inc. Supplemental Benefit Plan or the Data-Tronics Supplemental
Benefit Plan.
(b) Benefit of Category II Participants. The Basic Benefits payable to a
Category II Participant under this Plan shall be equal to the actuarial
equivalent of the excess, if any, of the benefits which would be payable to the
Category II Participant (i) under the Current Qualified Plan, if the Current
Qualified Plan’s definition of Compensation included the Special Restored
Compensation, if any, of such Category II Participant, over (ii) the benefits
which are actually payable to such Category II Participant under the Current
Qualified Plan, with both benefits being computed as of the date the Category II
Participant Separates, but in no event, when combined with the Participant’s
Deferred Benefit, more than the maximum amount specified in Exhibit B hereto for
such Participant’s employment classification. Basic Benefits of each Category II
Participant payable under this Plan shall be computed in accordance with the
foregoing, and with the objective that, subject to the maximum Benefit caps
specified in Exhibit B hereto, the Category II Participant should receive under
this Plan and the Current Qualified Plan that total amount which would have been
payable to the Category II Participant solely under the Current Qualified Plan
(calculated, without limitation, by recognizing and applying the limitations of
Section 415 and Section 401(a)(17) of the Code) if he had not incurred a
Compensation Deferral Contribution as defined in the VSP on or before
December 31, 2006; provided, however, that it is not intended that there be any
Special Restored Compensation credited under more than one supplemental benefit
plan and no Category II Participant shall receive Basic Benefits from this Plan
to the extent he receives benefits under the ABF Freight System, Inc.
Supplemental Benefit Plan or the Data-Tronics Supplemental Benefit Plan. In
addition, amounts contributed to the VSP on or after January 1, 2007, shall not
be taken into account in determining a Category II Participant’s Basic Benefit.
(c) Vesting Schedule. Subject to the following provisions of this subsection,
the benefits payable to any Participant who becomes a Category I Participant
after January 22, 2003, shall be subject to the following vesting schedule:
1.67% vesting for each month of participation as a
Category I Participant in the Plan
The determination of a Participant’s vested benefits shall be calculated on a
monthly basis for a period up to sixty (60) months (with the last month equal to
1.47%), provided such Participant continues to be a Category I Participant in
the Plan. The vesting schedule shall not apply to Category I Participants who
became Category I Participants on or prior to January 22, 2003, such
Participants shall be 100% vested.

 

9



--------------------------------------------------------------------------------



 



This vesting schedule shall not apply to benefits earned by a Category II
Participant; provided however, that in the event a Category I Participant
becomes a Category II Participant, no further vesting in his or her Category I
benefits shall occur. In the event a Category II Participant becomes a Category
I Participant, all benefits earned while a Category II Participant shall remain
100% vested; however, any benefits earned as a Category I Participant shall be
subject to the vesting schedule described above.
4.2 Payment. Except as provided with respect to Deferred Participants (see
Sections 6.1 and 6.2), any Basic Benefit payable hereunder shall be paid to a
Participant in the form of a single Lump Sum cash payment as soon as
administratively feasible after the first to occur of death, Disability or date
of Separation, and in all events, as determined in the sole discretion of the
Company, not after the later of (i) 60 days following the date of the
Participant’s death, Disability or Separation from service, or (ii) the last day
of the Participant’s taxable year in which the death, Disability or Separation
from service occurs; provided, however, that if a Participant is a Specified
Employee and the Participant’s Separation did not result from the Participant’s
death or Disability, the Participant’s Post-2004 Deferrals may not be
distributed until at least six months following his date of Separation. If the
Specified Employee dies during the six month period after the date of
Separation, his Benefit will be distributed immediately. Any Participant shall
have the right under this Plan, at any time prior to his death, to designate a
Beneficiary, which may be different than the Beneficiary named under the Current
Qualified Plan, for purposes of receiving Benefits under this Plan payable after
his death, or to revoke or change such Beneficiary designation. In the event
that a Participant wishes to exercise such right, he shall make his Beneficiary
designation, revocation or change in such manner as the Administrator shall
prescribe. Such designation, revocation or change is only for purposes of the
payment of death benefits that may be payable under this Plan. The designation
of a different beneficiary for purposes of this Plan shall only affect the
identity of the person or persons entitled to receive death benefits under this
Plan; it shall not affect the amount of Benefits payable under this Plan, nor
shall it affect the time or the form in which Benefits are payable hereunder.
Moreover, if the Participant does not exercise his right to designate a
different Beneficiary for purposes of this Plan, the Participant’s Beneficiary
under the Qualified Plan shall also be his Beneficiary under this Plan. Without
limiting the generality of the foregoing, upon the death of a Deferred
Participant, his or her Deferred Benefits shall be paid in accordance with the
provisions of this paragraph.
4.3 Funding. All amounts paid under this Plan shall be paid in cash from the
general assets of the Company or from such funding vehicle, if any, as the
Company shall establish for this purpose; provided, further, that all assets
paid into any such funding vehicle shall be subject to the terms, conditions,
and limitations set forth in the document(s) establishing such funding vehicle
but which, in any event, shall at all times, prior to payment to a Participant,
remain subject to the general creditors of the Company. The benefits restored
hereunder, including any Deferred Benefits, shall be reflected on the accounting
records of the Company. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust or a
fiduciary relationship of any kind between the Company and a Participant or
other person. Notwithstanding anything herein or in any trust agreement to the
contrary, in no event shall (i) assets of the Company or any affiliate be set
aside or reserved (directly or indirectly) in a trust or transferred to such a
trust for purposes of paying deferred amounts and earnings thereon for an
“applicable covered employee” (as defined in Section 409A(b)(3)(D)(1) of the
Code) under the Plan during any “restricted period” (as defined in
Section 409A(b)(3)(B) of the Code), or (ii) any assets of the Company, any
affiliate or any trust described in this paragraph become restricted to the
provision of benefits under the Plan in connection with a “restricted period”
(as defined in Section 409A(b)(3)(B) of the Code); in each case, unless
otherwise permitted under Section 409A(b)(3) of the Code without the imposition
of the additional tax set forth in Section 409A(a)(1)(B) of the Code.

 

10



--------------------------------------------------------------------------------



 



4.4 Tax Withholding. The Company may withhold or cause to be withheld from any
Benefit payment any federal, state, or local taxes required by law to be
withheld with respect to such payment and such sum as the Company may reasonably
estimate as necessary to cover any taxes for which the Company may be liable and
which may be assessed with regard to such payment.
4.5 Benefits are Not Compensation. No Benefit accrued or payable hereunder shall
be deemed compensation to the Participant for the purposes of computing benefits
to which such Participant may be entitled under the Qualified Plan, the Current
Qualified Plan, or any other retirement plan or arrangement of the Company for
the benefit of its employees; provided, further, that in the event of a conflict
with this Plan, the terms of each retirement plan or arrangement shall control.
4.6 Nontransferability. A Participant shall have no rights by way of
anticipation or otherwise to assign or otherwise dispose of any interest under
this Plan, nor shall rights be assigned or transferred by operation of law other
than by will or the laws of distribution or between spouses or incident to a
divorce within the meaning of Section 1041 of the Code or any successor
provision (provided any such permitted transfer shall remain subject to all
other provisions of this Plan).
Article V. Deferrals and Investments
5.1 Elections. Each Eligible Deferral Participant who desires to defer all or a
portion of his or her Basic Benefit may file a Deferral Election form with the
Administrator and become a Deferred Participant, provided that (i) for Pre-2005
Deferrals, such filing is made prior to his Final Election Date under
Section 2(y)(i), and (ii) for Post-2004 Deferrals, an initial Deferral Election
form must be filed with the Administrator by December 31, 2008, or, if later, 30
days following the date the individual first becomes a Participant in the Plan
(or any other plan aggregated with the Plan under Code Section 409A). In
addition, a Participant may file subsequent Deferral Election forms prior to the
Final Election Date; provided, however, that with respect to (i) Pre-2005
Deferrals, (a) the new election must be made at least twelve (12) months prior
to the date on which payments would otherwise commence, and (b) the new
distribution election date may take effect no earlier than twelve (12) months
following the date the new election is made, and (ii) for Post-2004 Deferrals,
(x) the new election must be made at least twelve (12) months prior to the date
on which payments would otherwise commence, (y) the new payout date must be no
earlier than five (5) years from the date payments would otherwise commence, and
(z) no election change may have the effect of accelerating the time of payment
of any distributions, except to the extent permitted under the Act without the
imposition of any penalties or additional taxes under the Act. Notwithstanding
the foregoing, pursuant to IRS Notices 2006-79 and 2007-86, with respect to
Post-2004 Deferrals, each Eligible Deferral Participant may file a new Deferral
Election form with the Administrator on or before December 31, 2008 that changes
the time and/or form of the distribution of payments made pursuant to previously
filed initial or subsequent Deferral Election form without regard to the
subsequent deferred timing rules specified in (y) and (z) of this Section 5.1,
described immediate above (the “Transition Deferral Election”); provided,
however that with respect to a Transition Deferral Election made on or after
January 1, 2008 and on or before December 31, 2008, (i) the new Deferral
Election must apply only to payments that would not otherwise be payable in
2008, and (ii) the Deferral Election must not cause an amount to be paid in 2008
that would not otherwise be payable in 2008.

 

11



--------------------------------------------------------------------------------



 



5.2 Establishment of Deferral Account. The Administrator shall establish a
Deferral Account for each Deferred Participant, (i) to which shall be added the
deferred portion of such Deferred Participant’s Basic Benefit effective not less
than thirty (30) days after his Separation, (ii) to which shall be added (or
deducted) Earnings, and (iii) from which shall be deducted Deferred Payments.
5.3 Earnings Added to Deferral Accounts. Earnings shall be added to each
Deferral Account based on the Deferred Participant’s Measurement Preference as
shall be determined by the Administrator in accordance with Rules of General
Application.
5.4 Investment Direction. Effective as of each Business Day, in accordance with
Rules of General Application, each Deferred Participant may select investments
(“Measurement Preferences”) from among the different investment alternatives
which are made available by the Administrator. No actual investments shall be
made by Deferred Participants. The Measurement Preferences are only for the
purpose of determining the Company’s payment obligation under Article VI and
such Measurement Preferences do not control any actual investments made by the
Company.
A Deferred Participant may change his Measurement Preferences as of each
Business Day by filing an Investment Election form with the Administrator who
will review and determine whether such direction shall be forwarded, and if the
Administrator elects to follow such direction, he shall notify the Third Party
Recordkeeper. If a Deferred Participant has not filed an Investment Election
form with respect to some or all of the amount in his Deferral Account, he will
be deemed to have elected for such amount to be invested in the Money Market
Fund until the first Business Day with respect to which he has designated an
investment of such amount by filing an Investment Election form.
Notwithstanding the foregoing, the Administrator shall have the power to reject
some or all of the selections of Measurement Preferences selected by any one or
more Deferred Participants by advising the affected Deferred Participant(s) in
writing of such rejection within five (5) days of receiving an Investment
Election form selecting or changing a Deferred Participant’s Measurement
Preferences. If the Administrator rejects an election, notwithstanding any
provision hereof to the contrary, the portion of such Deferral Account(s)
subject to such rejection shall be credited with the Alternative Earnings Rate
until a Measurement Preference is approved.

 

12



--------------------------------------------------------------------------------



 



5.5 No Guaranty of Deferral. While the Company intends that the Deferral
Election(s) will result in the deferral of the imposition of a federal income
tax on the funds added to a Deferred Participant’s Deferral Account until such
time as they actually shall be paid to such Deferred Participant, nothing herein
shall be construed as a promise, guarantee or other representation by the
Company of such tax effect nor, without limitation, shall the Company be liable
for any taxes, penalties or other amounts incurred by any Eligible Deferral
Participant(s) or Deferred Participant(s) in the event it is determined by
applicable authorities that such deferral was not accomplished, and each
Participant who files an Election Form should consult his or her own tax
advisor(s) to determine the tax consequences in his or her specific case, and
their suitability for the filing of such Election Form.
5.6 Statements. As soon as administratively feasible following each Plan Year,
and at such other times as determined by the Administrator under Rules of
General Application, the Administrator shall furnish each Deferred Participant
with a statement setting forth (i) the amount in his Deferral Account, (ii) the
Earnings added or deducted from his Deferral Account for such period, and
(iii) any deducted charges to, or distributions from, his Deferral Account
during such period.
Article VI. Distributions to Deferred Participants
6.1 Form of Deferred Payments. Subject to Section 5.1, a Deferred Participant’s
Deferred Payments may be made or commenced at any time following the date on
which they are first added to his Deferral Account, and may be paid on the
date(s) designated and either in a Lump Sum or in up to fifteen (15) Installment
Payments, in each case, as a Deferred Participant shall select on the Deferral
Election in effect on the Final Election Date preceding the Deferred Payment
Date of reference. Subject to Section 5.1, only the last Deferral Election form
on or before such Final Election Date of reference shall be effective.
Notwithstanding anything to the contrary herein, however, if a Deferred
Participant elects a Deferred Payment payable (in the case of a lump sum) or to
commence payable (in the case of installments) within a reasonable time after
his or her date of Separation, then, if such Deferred Participant is a Specified
Employee and such Deferred Participant’s Separation (rather than Participant’s
death or Disability), such Deferred Participant’s Post-2004 Deferrals may not be
distributed (or commence to be distributed) until at least six months following
his or her date of Separation. If the Specified Employee dies during the
six-month period after the date of Separation, his Benefit will be distributed
immediately.
6.2 Installment Payments. If a Deferred Participant elects a Deferred Payment in
the form of Installment Payments, each installment shall be equal to either
(i) a fixed amount each year (not in excess of the balance of his Account at the
time of the distribution), with the remaining balance of his Deferral Account
distributed as the final installment; (ii) an annual percentage installment
payment which is calculated as the product of (w) the balance of his Deferral
Account on the payment date elected by the Participant in which such payment is
made, multiplied by (x) a fraction, the numerator of which is one (1), and the
denominator of which is the total number of installments originally elected less
the number of installments previously paid plus, in the case of the last
Installment Payment, the remaining amount in his Deferral Account, or (iii) such
other method as shall be (y) requested by the Deferred Participant on the
Election Form of reference, and (z) approved by the Administrator in his sole
discretion. Installment Payments shall be paid at such time during the Plan Year
as shall be determined by the Administrator. In the event that a Deferred
Participant elects a Deferred Payment in the form of an Installment Payment, but
does not select an installment method and such Deferred Participant is unable or
unwilling to select an installment method, the installment payment shall be paid
as an annual percentage installment payment over five (5) years as described in
Section 6.2(ii) above.

 

13



--------------------------------------------------------------------------------



 



6.3 Change in Control. Notwithstanding any other provision to the contrary, upon
a Change in Control, all Deferred Benefits hereunder (including, without
limitation, Deferred Benefits otherwise payable on a later Deferred Payment
Date, including, again without limitation, any remaining Installment Payments),
shall be distributed to Deferred Participants in a Lump Sum as soon as
administratively feasible, but not more than thirty (30) days, after such Change
in Control. Notwithstanding the foregoing, at any time prior to the date of a
Change in Control, a Deferred Participant may elect to waive, with respect to
Pre-2005 Deferrals (but not Post-2004 Deferrals), the provisions of this
Section 6.3 with respect to a designated Change in Control and continue to
retain his Benefits under the Plan as if such Change in Control had not
occurred. In addition, notwithstanding anything herein to the contrary, with
respect to Post-2004 Deferrals, distributions under this Section 6.3 shall only
be made upon the occurrence of Change in Control that qualifies as either a
“change in the ownership” of the Company, a “change in effective control” of the
Company or a “change in the ownership of a substantial portion of the assets” of
the Company, in each case, as defined under the Act or Internal Revenue Service
guidance issued thereunder.
6.4 Hardship Distribution. Upon the Administrator’s determination (following
petition by a Deferred Participant) that a Deferred Participant has suffered a
“severe financial hardship,” the Administrator shall distribute to such Deferred
Participant that portion of such Deferred Participant’s Deferred Benefit as
requested by such Deferred Participant and approved by the Administrator, but in
no event shall the Administrator approve a distribution which is greater than is
necessary to relieve the financial hardship. A “severe financial hardship” means
an unforeseeable event resulting from a sudden and unexplained illness or
accident experienced by either a Deferred Participant or his dependents, the
loss of property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond a Deferred
Participant’s control, which such Deferred Participant can not satisfy through
available or attainable assets. Without limitation, the definition of severe
financial hardship does not include the need to send a child to college or the
desire to purchase a home. The amount of the distribution will be limited to an
amount necessary to satisfy the severe financial hardship plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution, after
taking into account the extent to which the hardship is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation would not
itself cause severe financial hardship). The Administrator shall evaluate the
facts and circumstances of each hardship request. A Deferred Participant shall
receive a single lump-sum cash payment of the amount approved by the
Administrator as soon as administratively feasible (not to exceed sixty
(60) days) following the Administrator’s approval.

 

14



--------------------------------------------------------------------------------



 



6.5 Accelerated Withdrawal. A Deferred Participant may request distribution of a
portion (not less than $1,000) of his Deferred Benefit that relates to Pre-2005
Deferrals before its Deferred Payment Date. If such request is approved by the
Administrator, which approval may be granted or withheld at the sole discretion
of the Administrator, an amount equal to ten percent (10%) of the amount
withdrawn shall be deducted from such Deferred Participant’s Deferral Account
and irrevocably forfeited. The amount forfeited shall inure to the benefit of
the Company in the manner determined by the Administrator. Notwithstanding
anything herein to the contrary, this Section 6.5 shall not apply to Post-2004
Deferrals.
Article VII. Administration
7.1 Administration. The Plan shall be administered by the Company, who may
delegate that responsibility to any one or more persons or committees. If more
than one person is acting as Administrator, a majority of the members shall
constitute a quorum and the acts of a majority of the members present, or acts
approved in writing by a majority of the members without a meeting, shall be the
acts of the Administrator. The Administrator shall have the authority which is
expressly stated in this Plan as vested in the Administrator, and authority to
make rules to administer and interpret the Plan, to decide questions arising
under the Plan, and to take such other action as may be appropriate to carry out
the purposes of the Plan.
7.2 Finality of Determination. The determination of the Administrator as to any
disputed questions arising under this Plan, including questions of construction
and interpretation shall be final, binding, and conclusive upon all persons.
Without limitation, the Board of Directors’ determinations as to which persons
are Category I Participants and Category II Participants, the specific benefits
which shall be restored to each such Participant, and the vehicle, if any, to be
used to fund such restorations of benefits shall be final, binding and
conclusive upon all persons.
7.3 Expenses. The expenses of administering the Plan shall be borne by the
Company.
7.4 Indemnification and Exculpation. The members of the Board of Directors, the
Administrator, and officers, directors, and employees of the Company shall be
indemnified and held harmless by the Company against and from any and all loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
them in connection with or resulting from any claim, action, suit, or proceeding
to which they may be a party or in which they may be involved by reason of any
action taken or failure to act under this Plan and against and from any and all
amounts paid by them in settlement (with the Company’s written approval) or paid
by them in satisfaction of a judgment in any such action, suit, or proceeding.
The foregoing provision shall not be applicable to any person if the loss, cost,
liability, or expense is due to such person’s gross negligence or willful
misconduct.
Article VIII. Merger, Amendment, and Termination
8.1 Merger, Consolidation. In the event of a merger, consolidation, or
acquisition where the Company is not the surviving corporation, this Plan will
terminate unless the successor or acquiring corporation shall elect to continue
and carry on the Plan; provided, however, that if the transaction does not
qualify as either a “change in the ownership” of the Company, a “change in
effective control” of the Company or a “change in the ownership of a substantial
portion of the assets” of the Company, in each case, as defined under the Act or
Internal Revenue Service guidance issued thereunder, such Plan termination shall
not result in the acceleration of payment of any Post-2004 Deferral unless
otherwise permitted under the Act.

 

15



--------------------------------------------------------------------------------



 



8.2 Claims Procedure. The Administrator will make all determinations as to the
rights of any employee, Participant, Beneficiary or other person under the terms
of this Plan. Any employee, Participant, Beneficiary, or person claiming under
them, may make a claim for benefits under this Plan by filing written notice
with the Administrator setting forth the substance of the claim. If a claim is
wholly or partially denied, the claimant will have the opportunity to appeal the
denial upon filing with the Administrator a written request for review within
60 days after receipt of notice of denial. Denial of a claim or a decision on
review will be made in writing to the Administrator and delivered to the
claimant within 60 days after receipt of the claim or request for review, unless
special circumstances require an extension of time for processing the claim or
review, in which event the such person’s decision must be made as soon as
possible thereafter but not beyond an additional 60 days. If no action on an
initial claim is taken within 120 days, the claim will be deemed denied for
purposes of permitting the claimant to proceed to the review stage. The denial
of a claim or the decision on review will specify the reasons for the denial or
decision, the pertinent Plan provisions upon which the denial or decision is
based, a description of any additional material or information necessary to
perfect the claim and an explanation of, why such information is necessary, if
applicable, and a description of the Plan’s review procedures and the time
limits applicable thereto, including a statement of the claimant’s rights under
Section 502(a) of ERISA following an adverse benefits determination on review.
The denial of a claim will also include a description of any additional material
or information necessary for the claimant to perfect the claim and an
explanation of the claim review procedure herein described. Within 60 days after
receiving a denial, the claimant or his authorized representative may appeal the
decision by requesting a review by writing the Administrator.
On appeal, the claimant may submit in writing any comments or issues with
respect to the claim and/or any additional documents or information not
considered during the initial review and, upon request and free of charge, the
claimant will be provided access to and copies of all documents, records and
other information relevant to the claim. On appeal, the Administrator will not
give deference to the initial adverse benefit determination. A decision on
appeal will normally be given within 60 days after the receipt of the appeal. If
special circumstances warrant an extension as determined by the Administrator in
its sole discretion, then the decision will be made no later than 120 days after
receipt of the appeal. If an extension is required, the claimant will be
provided a written notice of the extension that shall indicate the special
circumstances requiring the extension and the date by which the Administrator
expects to render its final decision. The Administrator’s decision on appeal
shall be final and binding on all parties. If a claimant’s appeal is denied in
whole or in part, the notice of the decision on appeal shall include the
specific reasons for the denial and reference to the relevant Plan provisions on
which the denial was based, a statement that, upon request and free of charge,
the claimant may review and copy all documents, records and other information
relevant to the claim for benefits and the claimant’s rights under Section
502(a) of ERISA.

 

16



--------------------------------------------------------------------------------



 



The Administrator will serve as an agent for service of legal process with
respect to the Plan unless the Company, through written resolution, appoints
another agent.
8.3 Securities Laws. The Plan intends to comply with and be exempt under the
Securities Act of 1933, as amended. The Deferred Participants under the Plan are
final purchasers and not underwriters or conduits to other beneficial owners or
subsequent purchasers.
8.4 Amendment and Termination. The Company, through its Board of Directors, may
in its discretion amend the Plan from time-to-time. Specifically, termination of
the Plan shall require the approval of the Board of Directors of the Company.
Notwithstanding anything herein to the contrary, the Company hereby delegates to
its executive officers the authority to make any amendment (i) that does not
increase the benefit costs of the Plan to the Company by more than 1% of the
Plan’s prior calendar year financial statement expense or (ii) that is necessary
or desirable in order to have it conform to the provisions and requirements of
the Code, AJCA or any other applicable law.
In the event of an amendment or termination of the Plan pursuant to this Section
or Section 8.1, the Benefits accrued hereunder, prior to the later of the date
of adoption, or the effective date, of the amendment shall continue to be an
obligation of the Company, and shall be paid not later than the date(s) provided
hereunder immediately prior to the later of the date of adoption, or the
effective date, of the amendment; and provided further, without limitation,
that, with respect to Pre-2005 Deferrals and with respect to Post-2004 Deferrals
to the extent permitted by the Act without the imposition of any additional
taxes or penalties under the Act, such amounts may be paid earlier, with
actuarial reductions based on the actuarial assumptions in the Qualified Plan,
in the sole discretion of the Administrator.
Article IX. Adoption of the Plan
Any subsidiary of the Company may, with the approval of the Board of Directors
of the Company, adopt this Plan pursuant to appropriate written resolutions of
the Board of Directors of such subsidiary. Any subsidiary which adopts the Plan
is thereafter a Participating Company with respect to the Plan.
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers on 30th day of July, 2009.

                 
ATTEST:
      ARKANSAS BEST CORPORATION    
 
               
/s/ Michael R. Johns
 
      By:   /s/ Judy R. McReynolds
 
Printed Name: Judy R. McReynolds                 Title: Senior Vice President —
CFO and Treasurer     

 

17